Citation Nr: 0430002	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  02-21 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as a residual of back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision that denied service 
connection for low back pain.  The veteran filed a notice of 
disagreement (NOD) in October 2001, and the RO issued a 
statement of the case (SOC) in November 2002.  The veteran 
filed a substantive appeal in January 2003.

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional evidence directly to the undersigned, 
and waived initial consideration of the evidence by the RO; 
the veteran's waiver and additional evidence are also of 
record.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. § 38 C.F.R. § 20.800 (2004).

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that, in the 
June 2002 NOD, the veteran raised the issues of service 
connection for painful and tender scars, osteoarthritis, and 
degenerative joint disease-each as secondary to the 
veteran's low back injury.  As those issues have not been 
adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §3.303(a) (2004).

In this case, the veteran contends that service connection 
for a low back disability, claimed as a residual of an in-
service back injury, is warranted.  During the August 2004 
hearing, the veteran testified that, while aboard the U.S.S. 
Trigger (SS 564), he was assigned specific details and 
operations involved with the laying of mines; on one 
occasion, while moving a torpedo, a swell interrupted and he 
was injured.  The veteran testified that he had received 
treatment aboard ship by a corpsman who applied bandages and 
had him lay still for a few days.  

Service medical records show that the veteran complained of 
lumbosacral pain in May 1975, while aboard the U.S.S. Salmon 
(SS 573), and, at that time, reported injuring his back 3 
years earlier.  In November 1975, while aboard the U.S.S. 
Dixon (AS 37), the veteran reported recurrent pain almost 
every 2 weeks in his lower back, and requested an x-ray.

Under these circumstances, the Board finds that the RO should 
attempt to substantiate the veteran's alleged treatment 
aboard ship.  Specifically, the RO should contact all 
appropriate sources to obtain the ship's medical log books, 
along with any clinical records, for the period of time in 
1972 pertaining to the veteran's in-service back injury, and 
for additional treatment in November 1975 (to specifically 
include reports of x-ray).  

The Board also points out that the veteran alleges that he 
continues to suffer from low back pain, and that post-service 
medical evidence includes medical findings of chronic 
degenerative spondylopathy with dominant disc disease of the 
L4-L5 level and facet joint arthropathy of the L5-S1 level.  
However, there is no medical evidence that addresses the 
relationship, if any, between any current low back 
disability, and any incident of service, to include the 
injury suffered therein and/or in-service complaints of 
lumbosacral pain.  The Board finds that such an opinion would 
be helpful in resolving the issue on appeal.  See 38 U.S.C.A. 
§ 5103A.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination, preferably at the Marion Veterans 
Hospital (as he requested during his Board hearing).  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy (ies) of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §  3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  For the sake of efficiency, the RO should 
consider the additional evidence submitted directly to the 
Board in August 2004 (notwithstanding the veteran's waiver of 
initial RO consideration of that evidence). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake all 
appropriate action to obtain, from all 
appropriate sources, ship medical logs, 
and any clinical records, pertaining to 
the veteran's in-service back injury in 
1972, and additional treatment (to 
include reports of x-ray) in 
November 1975.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or responses 
from each
contacted entity are associated with the 
veteran's claims file,  the RO should 
arrange for the veteran to undergo VA 
orthopedic examination of his low back, 
preferably at the Marion Veterans 
Hospital (as requested).  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The physician should clearly identify all 
current disability underlying the 
veteran's current complaints of low back 
pain.  With respect to each such 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability)  that such disability is 
medically related to service, to include 
to include the in-service complaints of 
lumbosacral pain noted in the veteran's 
records, and/or his alleged in-service 
back injury. The examiner should set 
forth all examination findings, along 
with the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
include that submitted directly to the 
Board in August 2004) and legal authority.  
 
9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC  that 
includes citation to all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See TheVeterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




